860


      OFFICE   OF THE ATTORNEY         GENERAL    OF TEXAS

                              AUSTIN




         Tour requort   sor                           roaelvedand
oarefyllyoonriderodbr thir                             quote rra8 your
requert88 fOllW8~


                                                  oounty,sexw,
                                                 8OtriOdl~WW’
                                         nwber of othe,.
                                         d rlvrr 8nd wed
                                         heoe tanIt     however




         %U ~W8tiOllU'i888 '8ktrt& COlUltrbgtilr
    WQuire 8U4h~~~tfol'thO      gUZ308*Of &WOr8ting
    818atrlo81pwer, 8ad dlrtributerush power to the
    oiti8eIlOhip            I, .rho.needit, for 8 tee,
               Of thi8 @OPslt
    the reoelptrof vhioh rh4 1 bo aredltrdtoward da-
    frryingth8 8rpaMe Of Oper8tiOn8nd lnQldent&l8,
/
/
                                                                             861
    I   ~




             and the remslader oredited toward the iIaa1 paymoat
             of BeVenUe Bond8 i88wd for, that 911rpOue
                  ‘8uah qu48tIonI8 again relatedb4lor, togothor
             VItb 8U.4hother848 UI88 therefrom8


                  '1. mv may A oouut or thir Itate,not a
             Woau-Rule' County, leg4lfJ raqulre a river 8lt4
             mid eri8tingdor, togetherwith 8n 818otrIaalpovsr
             &bMr&ilt6 8yrt8a4olrp14t4*
                  '2. HOW My 8U4h County Oprr8te   auoh 8 COW
             plete l14otrIa41genrrating unit for th4 benrflt of
             it8 lnhabitultrVhO may mod the OUtpUt, or 4 p4r-
             tion th4reof,of rwh eleatrI4alwwrg7 g&aerated?
                     “3. In the eV8nt 84id OOUaty oey 14gally40~
            -quiread OperaterU4h a 8nOrbtingunit, mU8t 8U4h
             plant be opmted br the 8 08ml880~n4r~8    Court or by
             trU4t.488   appointedfor t&t  pWpO8.t

                  ‘4. That the tax burden and prerentLadrbtrd-
             -48 18 ILOti.nOCeMed, UT 8u4h bOqui8itIOAb8 Md4
             by the iSSU4 of Revenue gOnd8 aoaeptibl8to th8
             l011Or8 Of raid phlbtt


                  *The \radrr8I@l.d tind8 BO 8 Oii14 lth Or ity
             In the prorentdt4tuterof thlr as. t4t4 authoris
             tbi8 ooulq to puraha88,own, pay for, and opera 9 e
             4n 4le4trloalpourr.generatlng   plant for the benrflt
             of the inhabitant8of the Comrty, regardlerr 4S the
             -43    of payment tht.rerar.g
                       Xt I4 4 ~411 8ettlodprIn4ip14oi 149 In thir 8tat.e
        that COBllE~44fOR4~8'     OOU't8 4r4 aOlUt8 Of lilitedjurI8dZatlQn
        and have only ruoh paver8 48 43% oontorrrd4pOn th4m by th4
        OOll8titUtiOll    and 8t4tUt48 Of thlr 8kter    &34 th4 fOuOVitlg
        ruthorities   :
 .                                                                             862


tonaablo Alvin 1. rap., page 3                                            '.


        8ua    V&or tleotrlo00. v, kwua,         30 8. U. 868.
        s&l1    Qouaty    v* kyout I,sufrmaa,264 8. II,so.
                      Oounty va m88, 106 8. V. (2d) 393.
     ... Bl   ?a80

        Eovard I. Hsndorron County, 116 8. Y. (Pd) 479.
        YoOllntook& Robortronv. Cottle County, 127 8. W.
             (26) 319.
          Ve have been unable to fled any authorit for.Ouad-
alupe Oounty to puroham, acquireOE operatethe e% otrloal
paver genoratlngplant de8aribd In your letter.
             IIIUI8VOF t0 YOUP fir8t qw8tiOn, it 18 OUF OpiniOII
that OuadalupeOoimt~ i8 not legallyauthorlredto puraham or
a o q ulr the
           o   lleotrioalgeneratingry8terderorlbedin your
lettm.
                H8V      8IlrWered   thurly DO UUYIr %8 needed t0 9Il@8-
tlonr 2, 3 and
                                                  Very truly   your8

                                             ATTommY 0BlmAL     09 TBIM




UJ?Idb




                                                                           APPaevEo



                                                                          c!
                                                                            OPINION
                                                                           ooMYIlTcc
                                                                          8 -r